Citation Nr: 9931739	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the reduction of a 10 percent rating to a 
noncompensable level for residuals of a stress fracture of 
the left tibia was appropriate.  

2.  Whether the reduction of a 10 percent rating to a 
noncompensable level for residuals of a stress fracture of 
the right tibia was appropriate.  

3.  Entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from December 1992 
to April 1993.  

By an October 1994 rating action, the Roanoke, Virginia, 
regional office (RO) proposed a reduction of the 10 percent 
evaluations assigned for residuals of stress fractures of the 
veteran's tibiae.  In the same month, the RO notified the 
veteran of this proposal.  

The current appeal arises from a February 1995 rating action 
by which the RO took action to reduce the 10 percent ratings 
to noncompensable levels.  The combined rating was set at 
zero percent based on a finding that a rating under 38 C.F.R. 
§ 3.324 was not warranted.  The RO notified the veteran of 
the February 1995 rating action in the same month.  
Thereafter, the veteran perfected a timely appeal with 
respect to these rating issues.  

In July 1998, the Board of Veterans' Appeals (Board) remanded 
these three rating issues to the RO for further evidentiary 
development.


REMAND

In the July 1998 remand, the Board, in addition to asking 
that the veteran be given an opportunity to provide 
information regarding any further treatment that she may have 
recently received for her service-connected tibia 
disabilities, also requested that the RO schedule her for a 
VA orthopedic examination.  The purpose of this examination 
was, in large measure, to evaluate the extent of functional 
loss that she may experience as a result of the 
service-connected left and right tibia disabilities, see 
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995), and to ascertain 
from the examiner whether the combined effect of these two 
disabilities interferes with normal employability.  See 
38 C.F.R. § 3.324.  This was thought to be especially 
important in light of the veteran's report of pain and 
periods of exacerbation noted in the May 1994 examination 
report which ultimately was relied on by the RO to reduce the 
compensable ratings.

Pursuant to the Board's July 1998 remand, the RO, by an 
August 1998 letter, asked the veteran to provide information 
regarding treatment she had received in recent years for her 
service-connected lower extremity disabilities.  This letter 
was sent to the veteran at her last known address.  The 
veteran failed to respond to the RO's request.  

Furthermore, examinations were scheduled for the veteran, but 
she did not appear.  In November 1998, a notification was 
sent to the veteran of an evaluation scheduled for her the 
following month.  However, the veteran did not report for the 
examination.  Two weeks after the veteran failed to report to 
the December 1998 evaluation, a notification was sent to her 
of another examination scheduled in January 1999.  Although 
the notification included the date, time, and location of the 
evaluation, the veteran again failed to report for the 
examination.  The claims folder contains no evidence to rebut 
the presumption that the veteran was properly informed of the 
date and time of the December 1998 and January 1999 
examination appointments.  See Mason v. Brown, 8 Vet.App. 44, 
53-55 (1995).  

Because the matters on appeal turn, in part, on whether the 
veteran meets the schedular criteria for compensable ratings, 
and because an examination was required in order to determine 
whether she in fact meets the criteria for compensable 
evaluations, the benefits sought cannot be granted at this 
time.  In this regard, VA regulations specifically provide 
that, in cases where continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such an examination, and the 
examination was scheduled in conjunction with a claim other 
than an original compensation claim, the claim shall be 
denied.  38 C.F.R. § 3.655 (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether she has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) and/or supplemental SOC (SSOC) provided to the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that this remand is the first 
time that the veteran has been expressly notified that her 
failure to report to the scheduled examinations could result 
in a denial of the benefits sought.  The Board acknowledges 
that, in the notifications of the scheduled examinations, the 
veteran was informed that, if she failed to report for the 
evaluations, "VA will consider . . . [her] claim witho[ut] 
benefit of evidence from the examination which might be 
material to the outcom[e] of . . . [her] claim."  
Significantly, however, in neither of the notifications, nor 
at any other time, was the veteran specifically informed of 
the provisions of 38 C.F.R. § 3.655.  Moreover, the veteran 
has not yet been afforded an opportunity to present argument 
and/or evidence on the matter of the reason for her failure 
to report for the examinations, nor has she been provided a 
SOC or SSOC with respect to the provisions of 38 C.F.R. 
§ 3.655.  Therefore, to ensure, the veteran full due process 
of law and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO so that a SSOC may be issued 
which contains a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they affect the veteran's 
rating claims.  38 C.F.R. § 19.9 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should issue a SSOC that contains 
a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they 
affect the RO's determination.  38 C.F.R. 
§§ 19.29, 19.31 (1999).  The veteran and 
her representative should be afforded a 
reasonable period of time in which to 
respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
she is informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


